UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2291


JOHN DAVID HENDRICKSON,

                Plaintiff - Appellant,

          v.

IN THE 2OTH JUDICIAL DISTRICT OF VIRGINIA, LOUDOUN COUNTY
COURTS; IN THE 19TH JUDICIAL DISTRICT OF VIRGINIA, FAIRFAX
COUNTY COURTS; JANELLE DAWN WALKER; SARA KATHERINE DARNELL;
MICHELLE DOE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:09-cv-00563-CMH-IDD)


Submitted:   February 18, 2010            Decided:   February 23, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John David Hendrickson, Appellant Pro Se. Christina Nicole
Gilliam,   Assistant   Attorney  General,  Richmond,   Virginia;
Alexander Francuzenko, COOK, KITTS & FRANCUZENKO, PLLC, Fairfax,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John   David    Hendrickson    appeals    the   district    court’s

order    dismissing          his   complaint     pursuant      to    28    U.S.C.

§ 1915(e)(2)(B) (2006) for being frivolous and for failing to

state a claim on which relief may be granted.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                 Hendrickson v. In

the 20th Judicial Dist. of Va., No. 1:09-cv-00563-CMH-IDD (E.D.

Va. Sept. 25, 2009).          We dispense with oral argument because the

facts   and    legal   contentions     are     adequately     presented    in   the

materials     before    the    court   and   argument    would      not   aid   the

decisional process.

                                                                          AFFIRMED




                                        2